IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                           Docket No. 47554

STATE OF IDAHO,                                   )
                                                  )    Filed: November 12, 2020
       Plaintiff-Respondent,                      )
                                                  )    Melanie Gagnepain, Clerk
v.                                                )
                                                  )    THIS IS AN UNPUBLISHED
JUSTIN EARL CLAYBORN,                             )    OPINION AND SHALL NOT
                                                  )    BE CITED AS AUTHORITY
       Defendant-Appellant.                       )
                                                  )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho,
       Minidoka County. Hon. Jonathan Brody, District Judge.

       Orders for restitution, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Jenny C. Swinford,
       Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kale D. Gans, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

BRAILSFORD, Judge
       Justin Earl Clayborn appeals from the district court’s orders for restitution. We affirm.
                                                  I.
                     FACTUAL AND PROCEDURAL BACKGROUND
       In November 2018, Clayborn engaged law enforcement in a high-speed chase spanning
Minidoka, Cassia, and Power Counties. After police officers performed five pursuit intervention
technique (PIT) maneuvers, Clayborn was eventually apprehended when his vehicle collided
with a police vehicle. During the chase, Clayborn damaged three police vehicles and a building
and also injured a police officer. As a result of this incident, the State charged Clayborn with
eluding a peace officer, Idaho Code § 49-1404(2)(a)-(c), and aggravated battery on law
enforcement personnel, I.C. §§ 18-915(1), 18-907(1)(b). Further, the State alleged Clayborn was



                                                  1
a persistent violator, I.C. § 19-2514. Clayborn pled guilty to felony eluding and admitted to
being a persistent violator; in exchange, the State dismissed the remaining charge.
       At the sentencing hearing in June 2019, the prosecutor indicated the State would request
$49,792.38 in restitution.     The district court continued sentencing, and at the subsequent
sentencing hearing in July 2019, the court inquired about the status of restitution. Clayborn’s
counsel responded that “it’s my understanding that, other than perhaps a deductible, the
defendant’s insurance paid restitution. I don’t know if there’s some outstanding amount, but it’s
supposed to pick up the bill.” The prosecutor replied that he was unaware of any insurance
payment but would “follow up,” and the court ordered the restitution issue to remain open for
ninety days.
       Thereafter, in October 2019, the district court held a restitution hearing. At that hearing,
the parties informed the court that Clayborn had stipulated to restitution. Specifically, the
prosecutor stated:
       Your Honor, [Clayborn] is going to stipulate to the amounts. The issue was that
       the insurance--his insurance company came back and denied the claim. I believe
       that they likely will be on the hook eventually, but [Clayborn] will need to fight
       that to the insurance company, but the actual amounts will be stipulated to.
Further, the prosecutor stated that the total restitution was $46,843.01; he would submit a
proposed order itemizing all the restitution; and Clayborn’s counsel could object to the proposed
order. Clayborn’s counsel did not object to this manner of proceeding and also indicated
Clayborn stipulated to restitution, stating:
       Well, Your Honor, our position is that, once again, the insurance company should
       have paid a number of the parties and so forth, from our perspective is irrelevant.
       So we’ll be stipulating to the entry of the amount, and then [Clayborn] is going to
       be filing suit against the insurance company.
       After the restitution hearing, the parties entered into five separate written stipulations for
restitution in the following amounts: (1) $1,450.91 payable to the Idaho State Insurance Fund on
behalf of Lieutenant Kingdig; (2) $38,417.19 payable to Idaho Counties Risk Management
Program (ICRMP) on behalf of Minidoka County; (3) $1,000 payable to the Minidoka County
Sheriff’s Office; (4) $6,975 payable to ICRMP on behalf of the city of Pocatello; and (5) $2,500
payable to the city of Pocatello--for a total restitution amount of $50,343.10. Based on these
stipulations, the district court entered five restitution orders in the amounts to which Clayborn
stipulated. Clayborn timely appeals the restitution orders.


                                                 2
                                                II.
                                  STANDARD OF REVIEW
       Idaho Code Section 19-5304(2) authorizes a sentencing court to order a defendant to pay
restitution for economic loss to the victim of a crime.       The decision of whether to order
restitution, and in what amount, is within the discretion of a trial court, guided by consideration
of the factors set forth in I.C. § 19-5304(7) and by the policy favoring full compensation to crime
victims who suffer economic loss. State v. Richmond, 137 Idaho 35, 37, 43 P.3d 794, 796 (Ct.
App. 2002); State v. Bybee, 115 Idaho 541, 543, 768 P.2d 804, 806 (Ct. App. 1989). Thus, we
will not overturn an order for restitution unless an abuse of discretion is shown. Richmond, 137
Idaho at 37, 43 P.3d at 796. When a trial court’s discretionary decision is reviewed on appeal,
the appellate court conducts a multi-tiered inquiry to determine whether the lower court:
(1) correctly perceived the issue as one of discretion; (2) acted within the boundaries of such
discretion; (3) acted consistently with any legal standards applicable to the specific choices
before it; and (4) reached its decision by an exercise of reason. Lunneborg v. My Fun Life, 163
Idaho 856, 863, 421 P.3d 187, 194 (2018).
                                               III.
                                           ANALYSIS
       Clayborn asserts the district court abused its discretion when ordering restitution. The
State contends Clayborn waived any error under the invited error doctrine by stipulating to the
amounts awarded in the restitution orders. We agree with the State.
       The doctrine of invited error applies to estop a party from asserting an error when his
own conduct induces the commission of the error. State v. Atkinson, 124 Idaho 816, 819, 864
P.2d 654, 657 (Ct. App. 1993). One may not complain of errors one has consented to or
acquiesced in. State v. Caudill, 109 Idaho 222, 226, 706 P.2d 456, 460 (1985); State v. Lee, 131
Idaho 600, 605, 961 P.2d 1203, 1208 (Ct. App. 1998). In short, invited errors are not reversible.
State v. Gittins, 129 Idaho 54, 58, 921 P.2d 754, 758 (Ct. App. 1996). This doctrine applies to
sentencing decisions as well as rulings made during trial. State v. Griffith, 110 Idaho 613, 614,
716 P.2d 1385, 1386 (Ct. App. 1986).
       Although mindful of the invited error doctrine, Clayborn asserts the district court abused
its discretion “by ordering him to pay the full amount of restitution.” In support, he argues that
“despite the stipulation, the district court should have ordered a lesser amount because [his]

                                                3
insurance company denied his claim,” and as a result, he will have to file a lawsuit against his
insurance company “for reimbursement.”
       Clayborn, however, never asked the district court to award a lesser amount of restitution.
Instead, he stipulated at the restitution hearing to paying the State’s restitution request in the
amount of $46,843.01. Then, despite the opportunity to object to the State’s specific restitution
requests totaling $50,343.10, Clayborn stipulated to these requests in writing. As a result, the
invited error doctrine precludes Clayborn from challenging the district court’s restitution orders.
See id. (“A defendant may not request a particular ruling by the trial court and later argue on
appeal that the ruling was erroneous.”). Moreover, Clayborn knew by the time of the restitution
hearing and before he stipulated to paying restitution that his insurance company had denied his
claim for coverage of the damage he caused. Accordingly, that denial cannot be the basis for any
purported error by the district court in ordering restitution.
                                                 IV.
                                          CONCLUSION
       Because Clayborn stipulated to the restitution amounts the district court awarded, the
invited error doctrine precludes him from challenging the court’s restitution orders on appeal,
and we affirm those orders.
       Judge GRATTON and Judge LORELLO CONCUR.




                                                   4